DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, how the rotatable annular member has “a gripping section” and “a retention section”

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a gripping section” and “a retention section” in claim 13; “a second coaxial cable connection device including a second cable connector and a plate of ferromagnetic material” in claim 15; and “a second cable connector” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (7,012,495) in view of Guimond et al. (5,401,175).

Regarding claims 1, 15-16 and 18, Underwood et al. disclose a cable connection device comprising:

wherein the first annular magnet is fixed relative to the annular magnetic guide, and the second annular magnet is rotatable between ON and OFF positions relative to the annular magnetic guide, and
wherein in the ON position, the first and second annular magnets are magnetically aligned in the longitudinal direction (figure 3), and in the OFF position, the first and second annular magnets are magnetically inverted in the longitudinal direction (figure 4).
Underwood et al. disclose the claimed invention as described above except for a cable connector (claim 1); a second coaxial cable connection device including a second cable connector and a plate of ferromagnetic material (claims 15 and 18).
Guimond et al., figure 1 shows a cable connector (10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Underwood et al. to have the cable connector, as taught by Guimond et al., in order to facilitate coaxial connections.
Guimond et al., figure 1 shows a second coaxial cable connection device (12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Underwood et al. to have a second coaxial cable connection 
Regarding claim 2, Underwood et al., figure 2 shows the annular magnetic guide includes circumferential sections that are spaced from one another and aligned in the ON position over respective pole regions of the first and second annular magnets.
Regarding claims 3 and 20, Underwood et al., figure 2 shows a number of the circumferential sections of the annular magnetic guide is the same as a number of poles of each of the first and second annular magnets.
 	Regarding claim 4, it is noted that Guimond et al., figure 1 shows the cable connector is configured at one end to receive a coaxial cable (16.1) and at another end to mate with another coaxial cable connector (12).
Regarding claim 5, the combination of Underwood et al. and Guimond et al. disclose a mating portion of the cable connector protrudes in the longitudinal direction from a radial end surface of the magnetic switch.
 	Regarding claim 6, the combination of Underwood et al. and Guimond et al. disclose a mating portion of the cable connector is flush with a radial end surface of the magnetic switch.
 	Regarding claim 7, Underwood et al., figure 2 shows each of the annular magnets is a one-piece annular magnetic body having opposite poles across a diameter of the annular magnetic body.

Regarding claim 9, Underwood et al., figure 2 shows an outer casing (23) which houses the first and second annular magnets and the annular magnetic guide.
 	Regarding claim 10, Underwood et al., figure 2 shows a rotation mechanism (18) fixed to the second annular magnet for rotating the second annular magnet between the ON and OFF positions.
Regarding claim 11, Underwood et al., figure 2 shows the rotation mechanism includes a radially extending lever.
Regarding claim 12, Underwood et al., figure 2 shows the rotation mechanism includes a rotatable annular member (16) extending around the longitudinal axis of the cable connector.
Regarding claims 17 and 19, Underwood et al., figure 2 shows the annular magnetic guide includes circumferential sections that are spaced from one another and aligned over respective pole regions of the first and second annular magnets.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abul Riyami can be reached on 570-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/07/22.
thanh-tam.le@uspto.gov